Case 1:20-cv-00262-PAB-KLM Document 35 Filed 03/04/21 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-00262-PAB-KLM

  GEOVANNY MORALES,

        Plaintiff,

  v.

  ROXBOX CONTAINERS, LLC, and
  ANTHONY HALSCH,

        Defendants.


                                           ORDER


        This matter is before the Court on Plaintiff’s Motion to Dismiss for Failure to

  State a Claim under Fed. R. Civ. P. 12(b)(6) [Docket No. 13]. Defendants responded,

  Docket No. 17, to which plaintiff replied. Docket No. 23.

  I. BACKGROUND1

        Defendants2 hired plaintiff as an independent contractor in the summer of 2018.

  Docket No. 12 at 5, ¶ 3. The parties maintained a good relationship until the fall of

  2019, when defendants discovered that plaintiff was submitting false invoices based on

  hours that he had not worked. Id. at 5, ¶¶ 4–5. On a near daily basis, plaintiff checked-

  in through the “timeclock system” at his home, but would check-out long after he


        1
          The Court assumes that the allegations in defendant’s answer and
  counterclaim [Docket No. 12] are true in considering this motion to dismiss. Brown v.
  Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011).
        2
        Defendant Anthony Halsch (“Halsch”) is the founder and CEO of defendant
  RoxBox Containers, LLC (“RoxBox”). Docket No. 1 at 2, ¶ 11; Docket No. 12 at 2, ¶ 11.
Case 1:20-cv-00262-PAB-KLM Document 35 Filed 03/04/21 USDC Colorado Page 2 of 7




  stopped working, for an average additional time of five hours per week. Id., ¶ 6.

  Defendants later uncovered that plaintiff edited his hours after shifts, “potentially

  padding his hours as well.” Id., ¶ 7. Plaintiff “intentionally sought to surreptitiously add

  hours to his bills and continued to file false records” in order to “induce Defendant

  RoxBox to overpay” plaintiff. Id., ¶ 8.

         In plaintiff’s complaint, which was amended, Docket No. 15, plaintiff alleges that

  he was an employee, not an independent contractor, and that def endant failed to pay

  him for the overtime that he worked. Docket No. 1 at 1, ¶¶ 1–3. Of plaintiff’s four

  claims for relief, only his claim under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

  §§ 201, et seq., is relevant to this motion. Id. at 6–7, ¶¶ 40–48. Defendants bring one

  state-law counterclaim for civil theft in violation of Colo. Rev. Stat. § 18-4-405. Docket

  No. 12 at 6, ¶¶ 49–54. Plaintiff moves to dismiss the counterclaim for failure to state a

  claim under Federal Rule of Civil Procedure 12(b)(6). Docket No. 13. In response,

  defendants argue that they have stated a claim under Rule 12(b)(6) and, separately,

  that the Court should review this motion under Federal Rule of Civil Procedure 12(b)(1)

  because the Court has supplemental jurisdiction to hear the state-law counterclaim,

  which defendants believe is compulsory. Docket No. 17 at 2.

  II. LEGAL STANDARD

         Defendants argue that courts routinely review motions to dismiss counterclaims

  in FLSA cases under Rule 12(b)(1). Docket No. 17 at 2. Such m otions generally attack

  the court’s exercise of supplemental jurisdiction over the state-law counterclaim and

  therefore require a review of the court’s subject matter jurisdiction. See, e.g., Price v.



                                                2
Case 1:20-cv-00262-PAB-KLM Document 35 Filed 03/04/21 USDC Colorado Page 3 of 7




  Wolford, 608 F.3d 698, 702–04 (10th Cir. 2010); Deasy v. Optimal Home Care, Inc., No.

  17-cv-00287-MSK, 2018 WL 10911745, at *2 (D. Colo. Nov. 2, 2018) (“The Tenth

  Circuit treats the question of whether supplemental jurisdiction is properly exercised as

  an issue of subject matter jurisdiction over the supplemental claims.”). Here, plaintiff’s

  motion does not contend that the Court lacks subject m atter jurisdiction over

  defendants’ counterclaim and does not argue that defendants failed to plausibly allege

  the elements of civil fraud. Rather, plaintiff’s sole argument is that dismissal is

  warranted because FLSA counterclaims that attempt to set-off defendants’ liability are

  impermissible. Docket No. 13 at 2–3 (citing Donovan v. Pointon, 717 F.2d 1320, 1323

  (10th Cir. 1983) (permitting an employer to “try his private claims, real or imagined,

  against his employees [in an FLSA action] would delay and even subvert the whole

  process”)). The Court will consider the motion under both Rule 12(b)(1) and Rule

  12(b)(6).

         A motion under Rule12(b)(1) is a request for the Court to dismiss a claim for lack

  of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A plaintiff bears the burden of

  establishing that the Court has jurisdiction. Basso v. Utah Power & Light Co., 495 F.2d

  906, 909 (10th Cir. 1974). W hen the Court lacks subject matter jurisdiction over a claim

  for relief, dismissal is proper under Rule 12(b)(1). See Jackson v. City and Cnty. of

  Denver, No. 11-cv-02293-PAB-KLM, 2012 WL 4355556 at *1 (D. Colo. Sept. 24, 2012).

  Rule 12(b)(1) challenges are generally presented in one of two forms: “[t]he moving

  party may (1) facially attack the complaint’s allegations as to the existence of subject

  matter jurisdiction, or (2) go beyond allegations contained in the complaint by

  presenting evidence to challenge the factual basis upon which subject matter

                                               3
Case 1:20-cv-00262-PAB-KLM Document 35 Filed 03/04/21 USDC Colorado Page 4 of 7




  jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074

  (10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)).

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege

  enough factual matter that, taken as true, makes the plaintiff’s “claim to

  relief . . . plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th

  Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[W ]here the

  well-pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct, the complaint has alleged–but it has not shown–that the pleader is entitled

  to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and

  alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge

  [his] claims across the line from conceivable to plausible in order to survive a motion to

  dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

  general that they encompass a wide swath of conduct, much of it innocent,” then

  plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

  Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

  must contain either direct or inferential allegations respecting all the material elements

  necessary to sustain a recovery under some viable legal theory.” Bryson v. Gonzales,

  534 F.3d 1282, 1286 (10th Cir. 2008) (alterations om itted).

  III. ANALYSIS

         Plaintiff moves to dismiss defendants’ civil theft counterclaim on the ground that

  such counterclaims are impermissible under Tenth Circuit law. Docket No. 13 at 2.

  Plaintiff argues that, because the purpose of the FLSA is to bring employers into



                                               4
Case 1:20-cv-00262-PAB-KLM Document 35 Filed 03/04/21 USDC Colorado Page 5 of 7




  compliance with the wage laws, permitting an employer to “try his private claims, real or

  imagined, against his employees would delay and even subvert the whole process.” Id.

  (quoting Donovan, 717 F.2d at 1323). Defendants argue that plaintiff mischaracterizes

  defendants’ counterclaim, misstates the law, and fails to support his motion. Docket

  No. 17 at 1.

        Generally, in FLSA actions, the Tenth Circuit disfavors the exercise of

  supplemental jurisdiction over state-law counterclaims. Donovan, 717 F.2d at 1323.

  This is because the FLSA is intended to provide a “narrow and specialized” statutory

  remedy to employees based almost exclusively on “the nature of their job, the number

  of hours that they worked[,] and the amount paid to them.” Deasy, 2018 WL 10911745,

  at *3. Noting this, other courts have held that allowing employers’ counterclaims based

  on “other aspects of the employer-employee relationship” would expand the FLSA

  beyond what Congress intended. Id. (citing Lyon v. Whisman, 45 F.3d 758, 763-64 (3rd

  Cir. 1995)). Rather than proceed by counterclaim, the employer “is free to sue his

  employees in state court.” Donovan, 717 F.2d at 1323. Even though it may be “far

  more efficient for both the employer and employee to participate in a single,

  consolidated lawsuit . . . the general trend is to sever employer counterclaims and

  setoffs from the action.” Saarela v. Union Colony Protective Servs., Inc., No. 13-cv-

  01637-MSK-MJW, 2014 WL 3408771, at *5 (D. Colo. July 14, 2014).

        However, as the Deasy court explained, Donovan does not bar all state-law

  counterclaims in FLSA cases, at least not where the counterclaims are “virtually

  identical” to the FLSA claims. Deasy, 2018 WL 10911745, at *3 (citing Lyon, 45 F.3d at



                                              5
Case 1:20-cv-00262-PAB-KLM Document 35 Filed 03/04/21 USDC Colorado Page 6 of 7




  764). Lyon, though not binding on this Court, explains that where the operative facts

  are the same, the counterclaim may proceed. 45 F.3d at 764. Considering Donovan,

  the court in McFeeters v. Brand Plumbing, Inc. determined that a defendant’s

  counterclaim for unjust enrichment in the form of unearned vacation pay was not

  sufficiently related to plaintiff’s allegations of unpaid overtime and dismissed the

  counterclaim. 2016 WL 6581515, at *2–3 (D. Kan. Nov. 7, 2016). Here, plaintiff’s claim

  that he was not paid for overtime is closely related to defendants’ counterclaim that

  plaintiff padded his hours. Therefore, the Court finds that, notwithstanding Donovan,

  plaintiff has not shown that the Court lacks jurisdiction to hear defendants’

  counterclaim.3 Other courts have reached similar results. See, e.g., Jones v. Addictive

  Behavioral Change Health Grp., LLC, 364 F. Supp. 3d 1257, 1264 (D. Kan. 2019)

  (permitting counterclaim because, “[p]ut simply, Plaintiff’s FLSA claim is to recover

  underpaid wages, whereas Defendant's counterclaim is to recover overpaid wages.”).



         3
           Defendants dispute the relevance of Donovan because Donovan “revolved
  around a permissive counterclaim,” while defendants’ counterclaim is compulsory.
  Docket No. 17 at 10. Whether the Court considers defendants’ counterclaim as
  compulsory or as permitted under an exception to Donovan, the result is the same.
  See Millennium Labs., Inc. v. Rocky Mountain Tox, LLC, No. 10-cv-02734-MSK-KMT,
  2011 WL 4736357, at *2 (D. Colo. Oct. 7, 2011) (“Prior to the enactm ent of the
  supplemental-jurisdiction statute, 28 U.S.C § 1367, some courts determined
  supplemental jurisdiction over state-law counterclaims based on whether the
  counterclaim was compulsory or permissive”; “the Tenth Circuit has not affirmatively
  determined whether a court's supplemental jurisdiction over counterclaims continues to
  be controlled by this compulsory versus permissive distinction.”); see also Ott v. Chacha
  in Art LLC, No. 18-cv-01135-LTB-GPG, 2019 WL 10252743, at *3 (D. Colo. May 1,
  2019) (“If I were to find the counterclaims compulsory, they would not be dismissed. If I
  found them to be permissive, independent jurisdiction would be needed. As I find that
  the claims and counterclaims share a common nucleus of operative fact, this finding of
  supplemental jurisdiction would suffice as independent jurisdiction, obviating the need
  to consider” compulsory as opposed to permissive counterclaims.).

                                               6
Case 1:20-cv-00262-PAB-KLM Document 35 Filed 03/04/21 USDC Colorado Page 7 of 7




         The Court next considers plaintiff’s argument that dismissal of defendants’

  counterclaim is warranted because “no set of facts would entitle Defendants to the relief

  they seek.” Docket No. 13 at 3. Because plaintiff provides no argument or support for

  this contention, the Court finds that plaintiff’s motion contains insufficient grounds for

  dismissal under Rule 12(b)(6).

  IV. CONCLUSION

         For the foregoing reasons, it is

         ORDERED that Plaintiff’s Motion to Dismiss for Failure to State a Claim under

  Fed. R. Civ. P. 12(b)(6) [Docket No. 13] is DENIED.



         DATED March 4, 2021.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                7
